Opinion filed January 18,2013




                                             In The



           €lebentf) Court of Appeals
                                      No. 11-12-00150-CR



                                   BRAD LINDSEY, Appellant
                                                V.
                                STATE OF TEXAS, Appellee


                              On Appeal from the 104th District Court
                                     Taylor County, Texas
                                   Trial Court Cause No. 15888B




                              MEMORANDUM                OPINION

       Brad Lindsey has filed in this court a motion to withdraw his notice of appeal and dismiss
his appeal. Pursuant to Tex. R. App. P. 42.2, the motion is signed by both appellant and his
counsel.

       The motion is granted.       Appellant's notice of appeal is withdrawn, and the appeal is
dismissed.



January 18,2013                                             PER CURIAM
Do not publish. See Tex. R. App. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.
                                     1 1th Court of Appeals

                                        Eastland, Texas

                                            Judgment



Brad Lindsey,                                                * From the 104th District
                                                               Court of Taylor County,
                                                               Trial Court No. 15888B.


Vs. No. 11-12-00150-CR                                       * January 18, 2013

State of Texas,                                              * Per Curiam Memorandum Opinion
                                                                (Panel consists of: Wright, C.J.,
                                                                McCall, J., and Willson, J.)

     This court has considered Brad Lindsey's motion to withdraw his notice of appeal and
dismiss his appeal and concludes that the motion should be granted. Therefore, in accordance
with this court's opinion, the notice of appeal is withdrawn, and the appeal is dismissed.